     Case 2:15-cr-00621-R Document 383 Filed 06/23/20 Page 1 of 12 Page ID #:2176



 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     JULIUS J. NAM (Cal. Bar No. 288961)
 4   Assistant United States Attorney
     Criminal Appeals Section
 5        312 N. Spring St. Ste. 1000
          Los Angeles, California 90012
 6        Telephone: (213) 894-8692
          Facsimile: (213) 894-8513
 7        E-mail:    julius.nam@usdoj.gov

 8   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
 9

10                           UNITED STATES DISTRICT COURT

11                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

12   UNITED STATES OF AMERICA,                CR No. 15-621-R-5

13             Plaintiff,                     GOVERNMENT’S OPPOSITION TO
                                              DEFENDANT’S MOTION FOR EARLY
14                   v.                       TERMINATION OF SUPERVISED RELEASE

15   ARMEN KHALULYAN,

16             Defendant.

17

18        Plaintiff United States of America, by and through its counsel
19   of record, the United States Attorney for the Central District of
20   California and Assistant United States Attorney Julius J. Nam, hereby
21   files its opposition to defendant ARMEN KHALULYAN’s Motion for Early
22   Termination of Supervised Release.        The government opposes the Motion
23   because defendant has failed to demonstrate exceptional conduct and
24   interest of justice justifying early termination.          The United States
25   Probation Office also opposes the Motion.
26   //
27   //
28   //
     Case 2:15-cr-00621-R Document 383 Filed 06/23/20 Page 2 of 12 Page ID #:2177



 1        This opposition is based upon the attached memorandum of points

 2   and authorities, the files and records in this case, and such further

 3   evidence and argument as the Court may permit.

 4   Dated: June 23, 2020                 Respectfully submitted,

 5                                        NICOLA T. HANNA
                                          United States Attorney
 6
                                          BRANDON D. FOX
 7                                        Assistant United States Attorney
                                          Chief, Criminal Division
 8

 9                                              /s/
                                          JULIUS J. NAM
10                                        Assistant United States Attorney
                                          Criminal Appeals Section
11
                                          Attorneys for Plaintiff
12                                        UNITED STATES OF AMERICA

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            ii
     Case 2:15-cr-00621-R Document 383 Filed 06/23/20 Page 3 of 12 Page ID #:2178



 1                      MEMORANDUM OF POINTS AND AUTHORITIES
 2   I.   INTRODUCTION
 3        Defendant Armen Khalulyan seeks early termination of his three-

 4   year supervised release, but the government urges the Court to

 5   withhold that rare remedy.      Defendant fails to establish that early

 6   termination “is warranted by the conduct of the defendant released

 7   and the interest of justice.”       18 U.S.C. § 3583(e).

 8        Defendant has not provided the Court with sufficient

 9   justifications for early termination of his supervised release, which

10   began in December 2017 upon the completion of his 18-month prison

11   sentence for his substantial role in a nine-defendant, multi-year

12   credit-card skimming conspiracy.       Nothing in defendant’s motion for

13   early termination demonstrates that defendant has displayed

14   “exceptionally good behavior,” United States v. Miller, 205 F.3d

15   1098, 1101 (9th Cir. 2000), or identified “any unusual or

16   extraordinary circumstances,” United States v. Carter, No. CR 10-0363

17   SBA, 2013 WL 2255875, at *2 (N.D. Cal. May 22, 2013), that justifies

18   “the rarely granted remedy of early termination of supervised

19   release,” United States v. Emmett, 749 F.3d 817, 824 (9th Cir. 2014)

20   (Nguyen, J., dissenting) (citing United States v. Weber, 451 F.3d

21   552, 559 n.9 (9th Cir. 2006)).

22        Defendant conclusorily claims that his “conduct since release,

23   and the interests of justice are served by early termination” (Motion

24   (Dkt. 382) at 2), but he fails to demonstrate that his imperfect

25   compliance with the terms of his supervised release somehow rises to

26   “exceptionally good behavior” or an “extraordinary circumstance[]”

27   justifying early termination.       Nor does defendant show that interest

28   of justice warrants early termination.
     Case 2:15-cr-00621-R Document 383 Filed 06/23/20 Page 4 of 12 Page ID #:2179



 1   II.   FACTS AND PROCEDURE
 2         A.     Facts
 3         The facts of defendant’s underlying offenses summarized below

 4   are drawn from paragraph 9 of defendant’s plea agreement (Dkt. 193)

 5   and from the PSR:

 6         Defendant was a member of a conspiracy that lasted over more

 7   than 27 months between 2013 and 2015, during which at least nine

 8   individuals ran a credit-card-skimming operation at gas stations in

 9   Los Angeles, Orange, and Riverside Counties.         Defendant and his co-

10   conspirators built credit-card skimmers and installed them at gas-

11   station pumps to collect debit- and credit-card numbers from

12   unsuspecting customers.      The skimmers were equipped with Bluetooth

13   technology allowing defendant and his co-conspirators to access the

14   skimmers remotely and obtain the stolen credit and debit card numbers

15   stored on the skimmers.      Those stolen numbers would then be used to

16   make fraudulent purchases.

17         In October 2015, law enforcement found defendant in possession

18   of nearly 500 black credit cards encoded with real credit- and debit-

19   card numbers, many of which were obtained from skimmers.            On a flash

20   drive, defendant also possessed the names of the cardholders that

21   corresponded to the numbers.       At the same time, another member of

22   defendant’s conspiracy was found in possession of access-device-

23   making equipment, including a computer connected to a magnetic card

24   reader and writer, which the conspiracy used to create counterfeit

25   access devices using the card numbers stolen from gas-station

26   customers.

27         In all, the loss amount attributable to defendant and his co-

28   conspirators stood at more than $250,000.         (PSR ¶ 34.)

                                             2
     Case 2:15-cr-00621-R Document 383 Filed 06/23/20 Page 5 of 12 Page ID #:2180



 1        B.     Procedure
 2        In November 2015, defendant and eight others were charged with

 3   conspiracy to possess 15 or more unauthorized access devices (18

 4   U.S.C. § 1029(b)(2)), possession and attempted possession of 15 or

 5   more unauthorized access devices (18 U.S.C. §§ 1029(a)(3), (b)(1)),

 6   aggravated identity theft (18 U.S.C. § 1028A(a)(1)), and possession

 7   of device-making equipment (18 U.S.C. § 1029(a)(4)).           (Dkt. 97.)

 8   After the parties filed a written plea agreement, the Court accepted

 9   defendant’s guilty plea to conspiracy to possess 15 or more

10   unauthorized access devices.       (Dkt. 193, 235.)

11        In the Presentence Report (“PSR”), the United States Probation

12   Office (“USPO”) correctly arrived at the Guidelines range of 37 to 46

13   months after determining the total offense level of 19 and criminal

14   history category of III (consisting of five misdemeanor convictions

15   that include California convictions for burglary and check forgery).

16   (PSR ¶¶ 49-53, 97.)     The PSR noted that defendant was “deeply

17   involved in multiple aspects of this offense [of conspiracy] and

18   integral to the completion of the offense,” which victimized multiple

19   gas stations throughout southern California.         (PSR ¶ 39.)     The

20   government agreed with the USPO’s calculations and recommended a low-

21   end sentence of 37 months in prison.

22        In June 2016, the Court (the Honorable Manuel L. Real) applied a

23   significant variance from defendant’s Guidelines range and sentenced

24   defendant to 18 months’ imprisonment and three years of supervised

25   release.    (Dkt. 327.)

26        Defendant began serving his supervised-release term on December

27   29, 2017.   (Declaration of Julius J. Nam (“Nam Decl.”) ¶ 3(b).)

28   Thus, the anticipated date of termination of defendant’s supervision

                                             3
     Case 2:15-cr-00621-R Document 383 Filed 06/23/20 Page 6 of 12 Page ID #:2181



 1   is December 28, 2020.     The government understands that when defendant

 2   was released from Bureau of Prisons custody on December 29, 2017, he

 3   was placed in the custody of U.S. Immigration and Customs Enforcement

 4   (“ICE”) prior to his removal proceedings. (Id. ¶ 3(b).)

 5         In May 2019, defendant was released from ICE custody on bond and

 6   began receiving USPO supervision.        (Id. ¶ 3(c).)       Within two weeks of

 7   his release, defendant met with his supervising USPO officer for the

 8   first time and received instructions and admonitions about the

 9   conditions of his supervised release, including then-applicable

10   General Order 01-05 of this Court.           (Id. ¶ 3(d).)

11         In December 2019, Officer Galustov learned from defendant that

12   defendant had leased a car by opening a line of credit without prior

13   approval of the Probation Officer, as required by General Order 01-

14   05.   (Id. ¶ 3(e).)    Defendant then admitted to having opened two

15   additional lines of credit without prior approval.            (Id.)   When asked

16   why defendant did not receive prior approval for the lines of credit,

17   he explained that he “forgot.”       (Id.)     Officer Galustov then gave

18   defendant verbal admonishment to make sure to receive approval before

19   opening any line of credit.      (Id.)       Officer Galustov did not file a

20   petition on a supervised release violation with the Court for

21   defendant’s violation conduct.       (Id.)

22         Although defendant claims that he is in “low-risk supervision”

23   category (Motion at 2), the USPO has in fact placed him in the higher

24   “low/moderate” recidivism risk group.          (Nam Decl. ¶ 3(f).)    In light

25   of defendant’s criminal history, including the underlying offense of

26   access device fraud conspiracy, and his violation conduct involving

27   multiple new lines of credit, Officer Galustov opposes defendant’s

28   request for early termination of supervise release.            (Id. ¶ 3(g).)

                                              4
     Case 2:15-cr-00621-R Document 383 Filed 06/23/20 Page 7 of 12 Page ID #:2182



 1   III. DEFENDANT HAS NOT DEMONSTRATED SUFFICIENT JUSTIFICATION FOR
 2        EARLY TERMINATION OF SUPERVISED RELEASE
 3        Section 3583(e) allows a district court to end a supervise

 4   release term early only “if it is satisfied that such action is

 5   warranted by the conduct of the defendant released and the interest

 6   of justice.” 18 U.S.C. § 3583(e).       The statute is meant to give

 7   courts the ability to terminate supervised release “to account for

 8   new or unforeseen circumstances,” Miller, 205 F.3d at 1101--e.g.,

 9   “exceptionally good behavior by the defendant,” id., or “unusual or

10   extraordinary circumstances,” Carter, 2013 WL 2255875, at *2--that

11   “render a previously imposed term or condition of release either too

12   harsh or inappropriately tailored to serve the general punishment

13   goals of section 3553(a).”      Miller, 205 F.3d at 1101.       “It is

14   [defendant’s] burden to establish that he is entitled to the rarely

15   granted remedy of early termination of supervised release.”            Emmett,

16   749 F.3d at 824 (Nguyen, J., dissenting); Weber, 451 F.3d at 559 n.9

17   (citing United States v. Weintraub, 371 F. Supp. 2d 164, 167 (D.

18   Conn. 2005), and United States v. McKay, 352 F. Supp. 2d 359, 361

19   (E.D.N.Y. 2005)).

20        Defendant’s motion does not sufficiently establish grounds for

21   early termination.     Indeed, neither defendant’s conduct nor the

22   interest of justice warrant that remedy.

23        As an initial matter, defendant’s Probation Officer disagrees

24   with defendant’s description that he “ha[s] spent more than a year on

25   supervision successfully now” after his release from ICE custody, and

26   that he has shown that he “can self-manage a stable, law-abiding

27   life.”   (Motion at 2, 5, 6; Nam Decl. ¶ 3.)        In light of defendant’s

28   criminal history--including convictions for burglary and check

                                             5
     Case 2:15-cr-00621-R Document 383 Filed 06/23/20 Page 8 of 12 Page ID #:2183



 1   forgery, alongside the underlying offense in which he had an integral

 2   role in a large-scale access device conspiracy--defendant’s failure

 3   to receive prior approval for new lines of credit he opened within

 4   the first seven months of supervision is not a negligible technical

 5   violation that this Court should overlook.         Defendant’s conduct

 6   signals a lack of respect for the law, an incautious attitude toward

 7   the Court’s orders, and a breach of the Court’s trust.

 8        Even if the Court were to set aside defendant’s violations

 9   involving new lines of credit (which it should not), defendant’s

10   otherwise compliant supervision history and stable employment and

11   residential situations constitute only the minimum expected of

12   defendants on supervised release.       Much more is required to satisfy

13   the “exceptionally good behavior” standard that the Ninth Circuit has

14   drawn.   Miller, 205 F.3d at 1101.

15        Mere compliance with supervised release conditions is not enough

16   for early termination.     See, e.g., United States v. Bauer, No. 5:09-

17   CR-00980-EJD, 2012 WL 1259251 at *2 (N.D. Cal. Apr. 13, 2012) (“[T]he

18   reasons cited by Defendant--compliance with release conditions,

19   resumption of employment and engagement of family life--are expected

20   milestones rather than a change of circumstances rendering continued

21   supervision no longer appropriate.”); McKay, 352 F. Supp. 2d at 361

22   (“Model prison conduct and full compliance with the terms of

23   supervised release is what is expected of a person under the

24   magnifying glass of supervised release and does not warrant early

25   termination.”); Weintraub, 371 F. Supp. 2d at 167 (“Although

26   Weintraub’s ongoing and full compliance with all conditions of

27   supervised release, including payment of the fine and restitution, is

28   commendable, in the end that is what is required of all criminal

                                             6
     Case 2:15-cr-00621-R Document 383 Filed 06/23/20 Page 9 of 12 Page ID #:2184



 1   defendants and is not a basis for early termination of his supervised

 2   release.”).   In the absence of a showing of “exceptionally good

 3   behavior” that represents “changed circumstances” that warrant

 4   discharge of supervised release, courts have not granted early

 5   termination based only on required compliance and general good

 6   behavior.   See United States v. Lussier, 104 F.3d 32, 36 (2d Cir.

 7   1997) (concluding early termination reserved for rare cases of

 8   “exceptionally good behavior”); see also United States v. Smith, 219

 9   F. App’x 666, 668 (9th Cir. 2007) (unpublished) (recognizing

10   Lussier’s holding that early termination should only be granted in

11   rare cases with evidence of “exceptionally good behavior”); McKay,

12   352 F. Supp. 2d at 360 (same).

13        Here, defendant’s violation of the prior-approval requirement

14   for new lines of credit--concerning conduct in light of his

15   underlying offense involving fraudulent uses of other people’s

16   credit- and debit-card information and a previous conviction for

17   forgery--places him far short of the exceptionally-good-behavior

18   standard.   While defendant’s otherwise compliant conduct over the

19   past year is commendable, nothing shows him to be that exceptional

20   supervisee for whom “a previously imposed term or condition of

21   release [is now] either too harsh or inappropriately tailored to

22   serve the general punishment goals of section 3553(a).”           Miller, 205

23   F.2d at 1101.    Defendant has not demonstrated that he has earned the

24   rare remedy of termination of supervision.

25        As for the “interest of justice” prong of § 3583(e), defendant’s

26   failure to show “exceptionally good” conduct renders moot whether the

27   interest of justice would be best served by termination.            See United

28   States v. Pregent, 190 F.3d 279, 283 (4th Cir. 1999) (“conjunction

                                             7
     Case 2:15-cr-00621-R Document 383 Filed 06/23/20 Page 10 of 12 Page ID #:2185



 1   ‘and’ . . . clearly indicates that a district court must conclude

 2   that the early termination . . . is warranted both by the

 3   individual’s conduct and also by the interest of justice”).

 4           In any event, the interest of justice also cuts in favor of

 5   continuing defendant’s supervision.         At his sentencing, defendant

 6   received an already short term of 18 months--19 months lower than the

 7   low end of his Guidelines range.        Now that he has barely passed the

 8   one-year mark of his actual supervision by the USPO period since his

 9   release from ICE custody in May 2020, he seeks to be free from this

10   Court’s supervision.      This Court should, however, require defendant

11   to serve the remainder of his supervised release through December

12   2020.    That would help ensure that defendant’s sentence satisfies the

13   goals of deterrence, protection of the community, and avoidance of

14   unwarranted sentencing disparity in 18 U.S.C. § 3553(a), as adopted

15   by 18 U.S.C. § 3583(c).      Moreover, nothing in defendant’s motion

16   points to “any unusual or extraordinary circumstances” in defendant’s

17   life, such as undue hardship, that supports early termination.

18   Carter, 2013 WL 2255875, at *2.        The interest of justice demands that

19   defendant fulfill the remainder of his supervised-release term.

20   IV.     CONCLUSION
21           Neither defendant’s conduct nor the interest of justice merits

22   early termination of his supervised release.          Defendant’s motion

23   should be denied.

24

25

26

27

28

                                             8
     Case 2:15-cr-00621-R Document 383 Filed 06/23/20 Page 11 of 12 Page ID #:2186



 1                           DECLARATION OF JULIUS J. NAM

 2           1.   I am an Assistant United States Attorney in the Central

 3   District of California.      I represent the government in CR 15-621-R-5,

 4   United States v. Armen Khalulyan.

 5           2.   I submit this declaration in support of the government’s

 6   Opposition to defendant Armen Khalulyan’s Motion for Early

 7   Termination of Supervised Release.

 8           3.   On June 17, 2020, I spoke with Officer Aleksander Galustov

 9   of the U.S. Probation and Pretrial Services (“USPO”) and learned the

10   following:

11                a.   Officer Galustov is defendant’s supervising probation

12   officer.

13                b.   Defendant’s term of supervised release in this matter

14   began on December 29, 2017.       Upon release from Bureau of Prisons

15   custody on December 29, 2017, however, defendant was placed in the

16   custody of U.S. Immigration and Customs Enforcement for removal

17   proceedings.

18                c.   On May 7, 2019, defendant was released on immigration

19   bond.

20                d.   On May 22, 2019, Officer Galustov met defendant for

21   the first time and gave defendant notice and admonitions regarding

22   the terms and conditions of his supervised release, including then-

23   applicable General Order 01-05 of this Court.

24                e.   On December 12, 2019, Officer Galustov learned from

25   defendant that defendant had leased a car by opening a line of credit

26   without prior approval of the Probation Officer, as required by then-

27   applicable General Order 01-05.        Defendant then admitted to having

28   opened two additional lines of credit earlier in 2019 without prior
     Case 2:15-cr-00621-R Document 383 Filed 06/23/20 Page 12 of 12 Page ID #:2187



 1   approval.    When asked why defendant did not receive prior approval

 2   for the lines of credit, he explained that he “forgot.”            Officer

 3   Galustov then gave defendant verbal admonishment to receive approval

 4   before opening any line of credit.          Officer Galustov did not submit a

 5   petition on supervised release violation with the Court for

 6   defendant’s conduct.

 7               f.   Throughout his supervision period, defendant has been

 8   and remains in “Low/Moderate” recidivism risk category (out of Low,

 9   Low/Moderate, Moderate, and High).

10               g.   In light of defendant’s criminal history, including

11   the underlying offense of access device fraud, and his failure to

12   notify Officer Galustov of the new lines of credit, Officer Galustov

13   opposes defendant’s request for early termination of supervise

14   release.

15

16   I declare under penalty of perjury under the laws of the United

17   States that the foregoing is true and correct to the best of my

18   knowledge and belief.      Executed on this 23rd day of June 2020, in San

19   Bernardino County, California.

20

21                                            ______________________
                                               JULIUS J. NAM
22

23

24

25

26

27

28

                                             2
